Citation Nr: 0003920	
Decision Date: 02/15/00    Archive Date: 02/23/00

DOCKET NO.  97-32 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
hypertension.

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
nervous condition. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1972 to September 
1972.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an October 1997 rating decision from the 
Department of Veterans Affairs (VA) Waco, Texas Regional 
Office (RO), which determined that new and material evidence 
had not been presented to reopen a claim of entitlement to 
service connection for hypertension and a claim of 
entitlement to service connection for a nervous condition.



FINDINGS OF FACT

1.  In an unappealed August 1992 rating decision, the RO 
determined that new and material evidence had not been 
presented to reopen a claim of entitlement to service 
connection for hypertension and a claim of entitlement to 
service connection for a nervous condition.  

2.  Additional evidence regarding the claim of entitlement to 
service connection for hypertension submitted since the RO's 
August 1992 decision is new, bears directly and substantially 
upon the specific matter under consideration, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

3.  Hypertension may not be disassociated from in-service 
observations of high blood pressure.

4.  Additional evidence regarding the claim of entitlement to 
service connection for a nervous condition submitted since 
the RO's August 1992 decision does not bear directly and 
substantially upon the specific matter under consideration 
and is not so significant that it must be considered in order 
to fairly decide the merits of the claim.



CONCLUSIONS OF LAW

1.  Evidence presented since the RO's August 1992 rating 
decision in regard to the claim of entitlement to service 
connection for hypertension is new and material; the claim is 
reopened.  38 U.S.C.A. §§ 5107, 5108, 7105 (West 1991); 
38 C.F.R. § 3.156(a) (1999).  

2.  Hypertension was incurred in service.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303 (1999).

3.  Evidence presented since the RO's August 1992 rating 
decision in regard to the claim of entitlement to service 
connection for a nervous condition is not new and material; 
the decision as to that claim is final and the claim is not 
reopened.  38 U.S.C.A. §§ 5107, 5108, 7105 (West 1991); 
38 C.F.R. § 3.156(a) (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's service medical records reflect that upon 
induction examination dated in October 1971, his systolic 
blood pressure was noted as 130 and his diastolic pressure 
was noted as 86.  A medical board report showing two weeks of 
active service notes that the veteran suffered from 
hypertension, probably essential.  It was also noted that it 
existed prior to service.  An August 1972 clinical record 
notes that the veteran had a four-year history of 
hypertension that was initially treated with medication.  It 
was noted that this condition was not aggravated by service.  
Upon medical board examination dated in August 1972, high 
blood pressure was noted.  The veteran's systolic pressure 
was noted as 169 and his diastolic pressure was noted as 106.  
An August 1972 clinical record notes that the veteran's blood 
pressure was well documented to be high and that his mother 
had high blood pressure also.  Blood pressure was noted as 
150 systolic and 104 diastolic.  It was also noted that the 
veteran had suffered from headaches for years.  

In a December 1972 rating decision, the RO denied entitlement 
to service connection for hypertension on the grounds that it 
preexisted his service and was not aggravated thereby.  The 
RO also denied entitlement to service connection for a 
nervous condition on the grounds that it was not shown by the 
evidence of record.  

A private medical report dated in November 1976 reflects that 
the veteran was seen for nervousness in September 1972.  It 
was noted that the veteran was on the verge of a nervous 
breakdown at that time and needed emotional help.  

In an August 1992 confirmed rating decision, the RO 
determined that new and material evidence had not been 
presented to reopen a claim of entitlement to service 
connection for hypertension and a claim of entitlement to 
service connection for a nervous condition.  The veteran 
filed a notice of disagreement in September 1993.  In a 
November 1993 letter, the RO informed the veteran that his 
notice of disagreement was not accepted because it was not 
timely.  The veteran did not appeal that determination.  

VA clinical records dated from July 1996 to July 1997 reflect 
relevant impressions of hypertension and depression.  

Private medical records dated from 1967 to 1980 were received 
by the RO in December 1997.  These records reflect the 
veteran was treated in 1967 for a left-sided headache.  An 
October 14, 1972 entry reflects a systolic blood pressure of 
136 and a diastolic pressure of 96.  An October 27, 1972 
entry reflects a systolic blood pressure of 135 and a 
diastolic pressure of 86.  It was noted that the veteran had 
been very nervous.  In July 1973, the veteran's systolic 
blood pressure was noted as 150 and his diastolic pressure 
was 90.  Hypertension and depression were further noted in a 
May 1974 clinical record.  The veteran's systolic blood 
pressure was noted as 140 and diastolic pressure was noted as 
77.

At his February 1998 RO hearing, the veteran testified that 
he did not know he had high blood pressure until he was in 
basic training.  (Transcript, page 2).  The veteran also 
stated that he did not know why a four-year history of high 
blood pressure was noted in his service medical records.  
(Transcript, page 2).  The veteran reported that he had been 
on blood pressure medication since his discharge from 
service.  (Transcript, page 3).  The veteran also reported 
seeing a physician for his nervous condition after his 
discharge from service.  (Transcript, pages 4-5).  The 
veteran testified that he did not have problems with his 
nerves prior to his military service.  (Transcript, page 5).  
The veteran also reported being treated with Valium by his 
private physician after his discharge from service.  

VA outpatient treatment records dated from September 1981 to 
October 1995 were received by the RO in July 1998.  These 
records reflect treatment for hypertension.  Some anxiety was 
also noted.  

Additional VA outpatient treatment records dated from October 
1984 to November 1991 were also received by the RO in July 
1998.  These records show further treatment for hypertension 
and assessments of an anxiety disorder with depression.  It 
was noted that the veteran might have possible somatization 
features.  Panic attacks were also noted.  

Pertinent Law and Regulations

Following notification of an initial review and determination 
by the RO of a veteran's claim, a notice of disagreement must 
be filed within one year from the date of mailing of 
notification, followed by a timely substantive appeal 
submitted either within 60 days of the issuance of a 
statement of the case or within the remainder of the one-year 
period of mailing of the notice of the adverse determination; 
otherwise, the determination becomes final and is not subject 
to revision absent new and material evidence.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 3.104(a) (1999).

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.

In determining whether to reopen previously and finally 
denied claims, a three-step analysis was recently announced 
by the United States Court of Appeals for Veterans Claims 
(known as the United States Court of Veterans Appeals prior 
to March 1, 1999) (hereinafter, "the Court").  Elkins v. 
West, 12 Vet. App. 209 (1999).  Under the Elkins test, the 
Board must first determine whether the veteran has presented 
new and material evidence under 38 C.F.R. § 3.156(a) in order 
to have a finally decided claim reopened under 38 U.S.C.A. 
§ 5108.  Second, if new and material evidence has been 
presented, immediately upon reopening the claim, the Board 
must determine whether, based upon all the evidence of record 
in support of the claim, the claim as reopened is well 
grounded pursuant to 38 U.S.C.A. § 5107(a).  Third, if the 
claim is well grounded, the Board may then proceed to 
evaluate the merits of the claim but only after ensuring that 
VA's duty to assist under 38 U.S.C.A. § 5107(b) has been 
fulfilled.  Winters v. West, 12 Vet. App. 203 (1999).

Once a denial of a claim of service connection has become 
final, it cannot subsequently be reopened unless new and 
material evidence has been presented.  38 U.S.C.A. § 5108.  
New and material evidence means (1) evidence not previously 
submitted; (2) which bears directly and substantially upon 
the specific matter under consideration; (3) which is neither 
cumulative nor redundant; and (4) which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  For 
the limited purpose of determining whether to reopen a claim, 
the credibility of the evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim.  
Evans v. Brown, 9 Vet. App. 273, 284 (1996) (citing Caluza v. 
Brown, 
7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 
1996)(table)).  Rather, it is the specified bases for the 
final disallowance that must be considered in determining 
whether the newly submitted evidence is probative.  Evans, at 
284.  The Court also held that in order to reopen a 
previously and finally disallowed claim there must be new and 
material evidence submitted "since the time that the claim 
was finally disallowed on any basis, not only since the time 
that the claim was last disallowed on the merits."  Evans v. 
Brown at 284.

The Board recognizes that the Court, in Graves v. Brown, 9 
Vet. App. 172 (1996), extended the 38 U.S.C.A. § 5103(a) 
(West 1991) duty to advise the claimant of evidence needed to 
complete his application, as discussed in Robinette v. Brown, 
8 Vet. App. 69 (1995), to applications to reopen a claim 
through the presentation of new and material evidence.  In 
this instance, VA has fulfilled such duty in the course of 
requests for information from the veteran and other sources, 
and has advised the veteran of the status of his claim in the 
statement of the case and supplemental statement of the case.  
As modified by Epps v. Brown, 9 Vet. App. 341, 344 (1996), 
that duty arises where the veteran has reported the existence 
of evidence which could serve to re-open a claim.  As no such 
evidence has been identified in the instant case, VA has 
satisfied its duty to inform the veteran under 38 U.S.C.A. 
§ 5103(a).  See Slater v. Brown, 9 Vet. App. 240, 244 (1996).  

Analysis

I.  Hypertension Claim

The claim of entitlement to service connection for 
hypertension was denied in an August 1992 rating decision.  
The veteran did not file a timely notice of disagreement to 
that determination, thus the decision became final.  Numerous 
VA and private treatment records have been received since the 
RO's August 1992 final rating decision.  These records reveal 
treatment for hypertension subsequent to the veteran's 
military service.  The private treatment records also reflect 
treatment prior to military service.  The Board is of the 
opinion that this evidence is not wholly cumulative or 
redundant of the evidence previously submitted and is 
sufficiently significant to the issue in this case that it 
must be considered in order to fairly decide the merits of 
the veteran's claims.  The additional evidence is therefore 
new and material and the claim of entitlement to service 
connection is reopened.  See Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  A claim reopened after new and material 
evidence has been received must be considered on a de novo 
basis.  See Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §  1110 (West 
1991).  Service connection connotes many factors but 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein.  38 
C.F.R. § 3.303(a) (1999).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. §  
3.303(d).  Certain chronic disabilities, such as 
hypertension, will be presumed to be related to service if 
manifested to a compensable degree within one year of 
discharge from service if the veteran had active service of 
at least 90 days.  38 U.S.C.A. §§ 1101, 1112 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (1999).  

In the alternative, service connection may be established by 
a continuity of symptomatology between a current disorder and 
service.  38 C.F.R. § 3.303(d); Wilson v. Derwinski, 2 Vet. 
App. 16, 19 (1991).  Lay observations of symptomatology are 
pertinent to the development of a claim of service connection 
if corroborated by medical evidence.  See Rhodes v. Brown, 4 
Vet. App. 124, 126-127 (1993).

The threshold question that must be resolved with regard to 
each claim is whether the veteran has presented evidence of a 
well-grounded claim.  
38 U.S.C.A. §  5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  A well-grounded claim is a plausible claim that is 
meritorious on its own or capable of substantiation.  See 
Murphy, 1 Vet. App. at 81.  An allegation of a disorder that 
is service-connected is not sufficient; the veteran must 
submit evidence in support of a claim that would "justify a 
belief by a fair and impartial individual that the claim is 
plausible."  38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).  

In order for a claim to be well grounded, there must be 
competent evidence of current disability; lay or medical 
evidence of incurrence or aggravation of a disease or injury 
in service; and competent medical evidence of a nexus between 
the in-service injury or disease and the current disability.  
Caluza v.  Brown, 7 Vet. App. 498 (1995).  A claim based on 
chronicity may be well grounded if the chronic condition is 
observed during service, continuity of symptomatology is 
demonstrated thereafter and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488 (1997).  Where the determinant issue 
involves a question of medical diagnosis or medical 
causation, competent medical evidence to the effect that the 
claim is plausible or possible is required to establish a 
well-grounded claim.  Lay assertions of medical causation 
cannot constitute evidence sufficient to render a claim well 
grounded under 
38 U.S.C.A. §  5107(a); if no cognizable evidence is 
submitted to support a claim, the claim cannot be well 
grounded.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

Additionally, a preexisting injury or disease will be 
considered to have been aggravated by service where there is 
an increase in disability during such service, unless there 
is a specific finding that the increase in disability is due 
to the natural progress of the disease.  38 U.S.C.A. §§ 1110, 
1153 (West 1991); 38 C.F.R. 
§§  3.303, 3.306 (1999).  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the pre-service disability underwent an 
increase in severity during service.  This includes medical 
facts and principles which may be considered to determine 
whether the increase is due to the natural progress of the 
condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 C.F.R. §  3.306(b).

When all evidence is assembled, the Secretary is responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Following a thorough review of the record, the Board is of 
the opinion that the evidence for and against the veteran's 
claim of entitlement to service connection for hypertension 
is in relative equipoise. 

The veteran's service medical records clearly establish that 
the veteran suffered from hypertension during service.  
Additionally, post-service treatment records show continued 
treatment since his discharge from service for hypertension 
with medication.  Furthermore, a private medical record dated 
in July 1973, within one year of the veteran's discharge from 
service, showed a systolic pressure of 150 and a diastolic 
pressure of 90.  

The Board has considered whether the veteran's hypertension 
condition preexisted his entry into active service.  The 
veteran's induction examination showed a blood pressure of 
130/86, and no diagnosis of high blood pressure or a history 
of the same was noted.  Additionally, the veteran's private 
treatment records dated from 1967 to 1980 are silent for 
treatment or diagnoses of high blood pressure until October 
1972, immediately after the veteran's discharge from service.  
Thus, although the veteran's service medical records reflect 
handwritten notations of a four-year history of hypertension, 
those notations are not supported by the pre-service medical 
records or any other evidence of record.  The Board notes 
that even if the veteran's hypertension did preexist his 
entry into service, his blood pressure clearly increased 
during service and clear and unmistakable evidence to rebut 
the presumption of aggravation has not been presented.  The 
record is further silent for a specific finding that the 
increase in the veteran's blood pressure was due to the 
natural progress of the disease.  

Therefore, with all reasonable doubt resolved in the 
veteran's favor, the Board concludes that service connection 
for hypertension is warranted. 

II.  Nervous Condition Claim

The evidence presented in regard to a claim of entitlement to 
service connection for a nervous condition since the RO's 
final August 1992 final rating decision includes VA treatment 
records dated from September 1981 to July 1997, private 
medical records dated from1967 to 1980, and a transcript of 
the veteran's February 1998 RO hearing.  

The VA treatment records dated from September 1981 to July 
1997 are new in that they were not previously of record.  
However, they do not bear directly and substantially upon the 
specific matter under consideration, the incurrence or 
aggravation of a nervous condition as a result of service.  
The treatment records reflect assessments of an anxiety 
disorder and depression.  However, the records do not reflect 
a causal link between the veteran's nervous condition and any 
incident of service.  Thus, the newly submitted evidence is 
not so significant that it must be considered in order to 
fairly decide the merits of the claim as it does not tend to 
show that a nervous condition was incurred or aggravated 
during service, or is otherwise attributable to service.  See 
38 C.F.R. § 3.156(a).

The private medical records dated from 1967 to 1980 are new 
in that they were not previously of record.  However, they do 
not bear directly and substantially upon the specific matter 
under consideration, the incurrence or aggravation of a 
nervous condition as a result of service.  The records do 
reflect an October 1972 notation that the veteran had been 
nervous, but no diagnosis of a medical condition.  The Board 
notes that the Court made it clear in Tirpak v. Derwinski, 2 
Vet. App. 609 (1992) and Gabbard v. Derwinski, No. 90-1463, 
(U.S. Vet. App. Sept. 21, 1992), that medical evidence which 
merely indicates that an alleged disorder "may or may not" 
exist or "may or may not" be related, is too speculative to 
establish the presence of the disorder claimed or the 
relationship thereto.  See also LeShore v. Brown, 8 Vet. App. 
406 (1995).  The records also reflect a notation of 
depression in May 1974, but it was noted more than one year 
after the veteran's discharge from service.  The records do 
not reflect a causal link between the veteran's nervous 
condition or depression and any incident of service.  Thus, 
the newly submitted evidence is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim as it does not tend to show that the veteran's 
nervous condition was incurred or aggravated during service, 
or is otherwise attributable to service.  See 38 C.F.R. 
§ 3.156(a).

The veteran's February 1998 RO hearing testimony is 
cumulative of his prior contentions and is therefore not new 
and material.  The Board notes that although the veteran is 
competent to describe his symptomatology, he is not competent 
to offer medical opinions regarding its etiology or whether 
it constitutes a disability within the meaning of the 
relevant regulation.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).




ORDER

New and material evidence having been submitted to reopen the 
claim of entitlement to service connection for hypertension, 
the claim is reopened.  

Service connection for hypertension is granted.

New and material evidence not having been presented to reopen 
the claim of entitlement to service connection for a nervous 
condition, service connection remains denied.  



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

